Title: To George Washington from Roger West, 30 August 1789
From: West, Roger
To: Washington, George



Sir
Westgrove 30th August 1789

Amongst the number that may presume to solicit your notice when about to nominate persons to fill the offices under Government, permit me to make an offer of my services, in any manner you may think proper to call them forth. This I am induced to do from thourough conviction that in the execution of any Business, I may be honor’d with; a marked and steadfast regard to do justice, with the concomitant resolution to do it, with firmness and alacrity, shall accompany every act of my official character. Haveing premised this, It now remains that I should beg pardon for obtruding myself upon your mind at a period, when personal considerations are an inferior object of

your deliberation. I am Dr Sir with the utmost respect your Obed. Humb. Sevt

Roger West

